        Case 2:21-cv-00015-WSH-LPL Document 21 Filed 03/01/21 Page 1 of 2




                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF PENNSYLVANIA



 INVENTION SUBMISSION
 CORPORATION, d/b/a INVENTHELP, and
 ROBERT J. SUSA, an adult individual,
                                                     Case No. 2:21-cv-00015

          Plaintiffs,



 v.
                                                     JURY TRIAL DEMANDED

 TAYLOR MACK ENTERPRISES, INC., and
 ZULAN BERRY, an individual,



          Defendants.



      DEFENDANTS’ RESPONSE TO PLAINTIFFS’ MOTION TO FILE UNDER SEAL

          NOW COME Defendants, Taylor Mack Enterprises, Inc. and Zulan Berry (collectively

“Defendants”), by and through attorney, Prabhu Narahari, Esq., of Manes & Narahari LLC, to file

this response to the Motion to Seal made by Plaintiffs, Invention Submission Corporation, d/b/a

InventHelp, and Robert Susa (collectively “Plaintiffs”). Plaintiffs made this motion for the purpose

of filing a Complaint against Defendants, including Exhibit B, as well as Plaintiffs’ Brief in

Support of Motion for Preliminary Injunction, under seal pursuant to Local Rule of Civil Procedure

5.2(H).

          Defendants do not specifically contest Plaintiffs' request to seal the Complaint, Exhibit B,

and Brief in Support of Motion for Preliminary Injunction; however, Defendants do categorically
       Case 2:21-cv-00015-WSH-LPL Document 21 Filed 03/01/21 Page 2 of 2




deny that the prospectively sealed and redacted charges and data constitute protected information

in the form of trade secrets. As such, Defendants request that this Court, in considering Plaintiffs’

request to seal the documents, take notice of Defendants’ position with regard to this matter.

       Plaintiffs have a “heavy burden of showing” that the aforementioned filings should be

protected by the Court. Mine Safety Appliances Co. v. N. River Ins. Co., 73 F.Supp. 3d 544, 560

(W.D. Pa 2014). In considering the request, the Court may take note of Defendants’ position that

the information is not, in fact, protected trade secrets. See H.J. Heinz Co. v. Boulder Brands USA,

Inc., CV 15-681, 2016 WL 10520929 (W.D. Pa. Sept. 23, 2016). For example, in 2016, this Court

considered a motion to seal several documents made by Defendant Boulder Brands USA, Inc. Id.

at *1. This Court noted Plaintiff Kraft Heinz Food Company’s assertion that the information the

Defendant sought to protect was “not relevant to the issue at hand” but made “no objection to the

filing of the documents under seal.” Id. Further, this Court held that, in certain circumstances,

“some non-trade secret, confidential business information may also be protected.” Id.

       As such, and in light of this previous holding, Defendants do not contest the filing of these

documents under seal; though, again, Defendants reiterate that they do not concede that the filings,

in fact, contain protected trade secrets.



                                                             Respectfully Submitted,

                                                             /s/ Prabhu Narahari
                                                             Prabhu Narahari, Esq.
                                                             PA ID: 323895
                                                             Manes & Narahari LLC
                                                             Law & Finance Building
                                                             429 Fourth Avenue, Suite 300
                                                             Pittsburgh, PA 15219
                                                             (412) 626-5588 Direct
                                                             (412) 650-4845 Fax
                                                             pn@manesnarahari
